Title: From Alexander Hamilton to John Fergus, 26 February 1800
From: Hamilton, Alexander
To: Fergus, John


          
            Sir,
            New York Febr. 26 1800
          
          The Secretary of War has just mentioned to me that he will speak with the Secretary of the Navy Treasury, and will endeavor to obtain the use of the Revenue Cutter for bringing your you and your   men to this place. Should orders therefore be received for the purpose by the commander of the vessel you will embark with your men—In the mean time you will put yourself in readiness—Upon your arrival here you will report yourself to the Adjutant General
           Lt. Fergus—
        